Citation Nr: 0615772	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  02-19 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for a chronic disorder with 
symptoms to include joint and muscle pain, numbness and mood 
swings.


REPRESENTATION

Appellant represented by:	Dan Gallagher, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The veteran had active service from July 1978 to February 
1979 (Army); from March 1980 to April 1988, and from May 1988 
to March 6, 1990 (Navy).

This appeal to the Board of Veterans Appeals (the Board) is 
from action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Ft. Harrison, Montana.

In pertinent part, at the time of the Board decision in 
October 2005, service connection was in effect for 
degenerative disc disease of the lumbar spine characterized 
as low back pain, rated as 40 percent disabling; right knee 
medial meniscus tear with subluxation of the patella, and 
collateral ligament tearing associated with degenerative disc 
disease of the lumbar spine, rated as 20 percent disabling; 
left knee medial meniscus tear with subluxation of the 
patella, and collateral ligament tearing associated with 
degenerative disc disease of the lumbar spine, rated as 20 
percent disabling; eczema, tinea pedis, tinea corporis, and 
tinea cruris, rated as 10 percent disabling; scar, residual 
of right lower extremity laceration, rated as 10 percent 
disabling; hypertension, rated as 10 percent disabling; and 
scar, residual of laceration to the top of the head, rated as 
10 percent disabling.  

In the October 2005 Board decision, the Board granted service 
connection for an acquired psychiatric disorder, variously 
diagnosed; tinnitus; and defective hearing.  The Board 
remanded the issue shown on the front page of this decision. 

In subsequent rating action, the RO effectuated the service 
connection grants by the Board; and assigned a 30 percent 
rating for the psychiatric disorder; a 10 percent rating for 
tinnitus; and a noncompensable rating for defective hearing.  

The RO also held that the veteran was entitled to a total 
rating based on individual unemployability (TDIU) and had 
basic eligibility to certain educational benefits.  

Pursuant to the Board's directives, the RO endeavored to 
obtain certain information so as to further develop the case 
on the remaining issue; absent that, a SSOC was issued and 
the case was returned to the Board.  

In the interim, numerous additional clinical records and new 
VA examinations were introduced into the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

When the Board remanded the issue herein concerned in October 
2005, it noted the following:

Service connection was already in effect 
for degenerative disc disease of the 
lumbar spine characterized as low back 
pain, rated as 40 percent disabling; 
right knee medial meniscus tear with 
subluxation of the patella and collateral 
ligament tearing associated with 
degenerative disc disease of the lumbar 
spine, rated as 20 percent disabling; 
left knee medial meniscus tear with 
subluxation of the patella and collateral 
ligament tearing associated with 
degenerative disc disease of the lumbar 
spine, rated as 20 percent disabling; 
eczema, tinea pedis, tinea corporis, 
tinea cruris, rated as 10 percent 
disabling; scar, residual of right lower 
extremity laceration, rated as 10 percent 
disabling; hypertension, rated as 10 
percent disabling; and scar, residual of 
laceration to the top of the head, rated 
as 10 percent disabling. 

By virtue of this decision, service 
connection has now also been granted for 
an acquired psychiatric disorder, 
variously diagnosed, defective hearing 
and tinnitus.

However, issue #4 relates to what would 
be considered under other circumstances 
to be "undiagnosed illness".  In that 
regard, special provisions were 
effectuated by Congress for unique 
disabilities that resulted from service 
during the Persian Gulf War .  However, 
as openly acknowledged by the veteran, 
for VA purposes, the Persian Gulf War did 
not commence until August 2, 1990; 
accordingly, he did not have appropriate 
service and the special provisions for 
"undiagnosed illness" do not prevail.

Nonetheless, consideration must be given 
to these individual or collective 
symptoms for which he is seeking service 
connection.

In this regard, given the all-
encompassing nature of the now service-
connected disabilities, the Board is 
uncertain what remaining symptoms there 
may be that are not covered.  In order to 
determine that, the RO must be permitted 
to address the rating of the newly 
service-connected disabilities, and to 
address the issue #4 with that in mind.  
Furthermore, since there may well be 
remaining medical questions as to what is 
and is not covered under the current 
service connections, a medical opinion is 
required.  (emphasis added)

The Board thus concluded that with regard to issue #4, the 
case had to be remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to clarify 
what symptoms are not yet covered in his 
service connected disabilities, and 
provide evidence as to treatment 
therefore since service.  The RO should 
assist him as required.

2.  The veteran's file should be reviewed 
by a physician, who, after reviewing all 
of the evidence of record, and noting the 
veteran's contentions provided in 
response to (1) above, should identify 
all other claimed disabilities (i.e. 
symptoms), and provide an opinion as to 
their probable etiology.  The claims file 
must be made available to the examiner 
prior to evaluating the case.

3.  The case should then be reviewed by 
the RO.  If the decision remains 
unsatisfactory, a SSOC should be 
prepared, and the veteran and his 
representative should be given a 
reasonable opportunity to respond.  
Thereafter the case should be returned to 
the Board for further appellate review.  
The veteran need do nothing further until 
so notified.

Since that time, the veteran has been seen for re-
examinations and additional clinical records have been 
entered into the file.  On many of those occasions, he 
referenced symptoms that appear to be included in the claimed 
disabilities herein concerned.  However, it remains unclear 
the extent to which "mood" problems may be associable with 
the now service-connected psychiatric disability; and/or 
whether the claimed joint and muscle pain and numbness is or 
is not associable with his many other service-connected 
disabilities.

The veteran did not specifically respond to indented (1) 
above; and as a result, the RO did not fully pursue the 
development pursuant to indented (2) above.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The case has been returned to the Board based on the evidence 
now in the file.  For a variety of reasons in this case, 
including the extent of the veteran's service-related 
disabilities and impaired capacity as a result, and recent 
Court directives as to due process, the Board has a 
heightened duty to explain its findings and conclusions and 
to carefully consider the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  See also 
Dingess/Hartman v. Nicholson, 19 Vet,. App. 473 (2006).

On the other hand, while VA does have a duty to assist the 
veteran in the development of his claims, that duty is not 
limitless.  His cooperation in responding to requests for 
information is required.  As the Court has noted, the duty to 
assist in the development and adjudication of a claim is not 
a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 
(1996).  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); 
see also Olson v. Principi, 3 Vet. App. 480 (1992).  See also 
Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood, op. cit.)   

In this case, with regard to the issue shown on the front 
page of this decision, it remains up to the veteran to 
clarify what he is pursuing; no one else including VA can do 
it for him.  

On the other hand, even without his assistance, it may well 
be possible to medically determine which of these claimed 
disabilities is in fact associable with something else and 
eliminate consideration as a result while still resolving the 
adjudicative issue which remains pending.

And while there is no clear and current indication that any 
other records exist that should be requested, or that any 
pertinent, obtainable evidence was not received, it is 
difficult to determine that without the veteran's input.  VA 
cannot otherwise be fully complied with the VCAA's duty to 
assist provisions and their implementing regulations.  

In this case, given the circumstances, the veteran may have 
inaccurately felt that he was providing much of the requested 
information since he continued to be seen by VA during which 
time he complained and discussed many of the pertinent 
symptoms while being seen for care and evaluations since his 
appeal was initiated.  The Board is not sure that the veteran 
understands that in addition to mentioning symptoms when 
being seen for treatment, he is being asked to supply 
something further, in writing or in other definitive 
communication, so that the pending claim may be clarified and 
resolved.

The Board finds that it is in the veteran's best interests to 
try one more time to obtain clarification from the veteran 
and a medical opinion so that equitable resolution may be 
undertaken on this remaining issue.  

Parenthetically, given the extensive nature of additional 
evidence that has been submitted since the Board decision, 
that the mandates of certain Court findings would require 
that the case be returned for the very least, an additional 
SSOC.  [It is also conceivable that all of the facets of the 
issue shown on the cover of this decision may be otherwise 
resolved and no further appellate issues will remain.]

Accordingly, the case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  
He should 
be asked 
to 
indicate 
which, if 
any, of 
the 
claimed 
problems 
he is 
continuin
g to 
pursue as 
individua
l 
disabilit
ies and 
which he 
considers 
to have 
been 
resolved 
in his 
current 
service-
connected 
disabilit
ies and 
ratings.

All 
updated 
VA 
clinical 
records 
should be 
acquired 
and added 
to the 
file.

The RO 
should 
document 
all 
efforts 
to obtain 
records 
and 
clarifica
tion from 
the 
veteran.

2.  
Regardles
s of the 
response 
from the 
veteran, 
or lack 
thereof, 
the 
veteran's 
file 
should be 
reviewed 
by a 
physician
, who, 
after 
reviewing 
all of 
the 
evidence 
of 
record, 
[and 
noting 
the 
veteran's 
contentio
ns 
provided 
in 
response 
to (1) 
above, if 
any], 
should 
identify 
all other 
claimed 
disabilit
ies (i.e. 
symptoms) 
cited on 
the front 
page 
(muscle 
and joint 
pain, 
numbness 
and mood 
swings); 
and 
provide 
an 
opinion 
as to 
their 
probable 
etiology, 
specifica
lly, 
whether 
they can 
be 
dissociat
ed from 
one or 
more of 
the 
veteran's 
now 
service-
connected 
disabilit
ies.  The 
claims 
file must 
be made 
available 
to the 
examiner 
prior to 
evaluatin
g the 
case.

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
issues 
remain 
unresolve
d and the 
decision 
remains 
unsatisfa
ctory, a 
SSOC 
should be 
prepared, 
and the 
veteran 
and his 
represent
ative 
should be 
given a 
reasonabl
e 
opportuni
ty to 
respond.  
Thereafte
r the 
case 
should be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

